Title: Enclosure VI: Sydney to Henry Martin, 8 November 1784
From: Townshend, Thomas, first Viscount (Sydney)
To: Martin, Henry


Enclosure VISydney to Henry Martin

Whitehall 8th Novr 1784

Lord Sydney presents his Compliments to Mr. Martin and will be glad to see him tomorrow Morning at ten o’Clock in Albemarle Street.
Whitehall 8th Novr 1784
Lord Sydney presents his Compliments to Mr. Martin, and will be very glad to have the honour of seeing him at the Office tomorrow Morning  at 11 o’Clock instead of Albemarle Street at 10 o’Clock as he was at first appointed.
